This is an appeal from the county court of Limestone county, the case having been originally filed in the Court of Civil Appeals for the Fifth Supreme Judicial District and by that court transferred to this court.
An inspection of the record fails to disclose that any notice of appeal was given by the plaintiff in error in the lower court. In the absence of such notice, the appellate court acquires no jurisdiction of the cause, and the appeal is therefore dismissed. Article 2084, Revised Statutes of Texas; Western Union Telegraph Co. v. O'Keefe, 87 Tex. 823, 28 S.W. 945; Smithwick v. Kelly, 79 Tex. 564, 15 S.W. 486; Beaumont v. Newsome (Tex.Civ.App.) 143 S.W. 941; Beversdorff v. Dienger (Tex.Civ.App.)141 S.W. 533; Goldman v. Broyles (Tex.Civ.App.) 141 S.W. 283; Eclipse Paint  Mfg. Co. v. New Process Roofing  Supply Co.,55 Tex. Civ. App. 553, 120 S.W. 532.